Citation Nr: 0614891	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-33 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for rosacea due to 
treatment for service-connected residuals of frostbite of the 
hands, with fungal dermatitis and fibroneuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Because further development is required, this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In April 2003, the RO obtained a VA medical opinion regarding 
the etiology of the veteran's rosacea and, in July 2003, the 
VA examiner submitted an addendum.  She stated initially that 
the veteran's service-connected fungal dermatitis and 
fibroneuropathy did not cause his rosacea.  In the addendum, 
she further indicated that, "the cause of rosacea is 
unknown.  Steroid use can trigger an outbreak, but it does 
not Cause rosacea."

The veteran since has submitted several medical articles 
obtained from the Internet clearly showing rosacea is a 
pernicious and not uncommon side effect of topical 
corticosteroids.

The VA examiner's opinion is unclear as to whether the 
veteran's rosacea constitutes a mere temporary flare-up or, 
instead, chronic disorder.  In addition, the examiner did not 
indicate whether treatment for the service-connected 
disability using corticosteroids aggravated any pre-existing 
rosacea.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(indicating the provisions of 38 C.F.R. § 3.310(a), 
for secondary service connection, not only encompass causal 
connections but also include situations where a service-
connected disability has chronically aggravated another 
condition that is not service connected).

So a supplemental medical opinion on these points would be 
helpful in determining whether service connection for the 
condition at issue is warranted.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Other records show the RO wrote the veteran in August 2002 to 
notify him of the provisions of the Veterans Claims 
Assistance Act (VCAA), regarding the duties and obligations 
of VA and him concerning evidence that is necessary to 
substantiate his claim and VA's duty to assist him in 
establishing his claim.  That notice, however, does not 
appear to fully comply with subsequent decisions of the 
United States Court of Appeals for Veterans Claims (Court) 
concerning the content of the required VCAA notice.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development and consideration:  

1.  Ensure that all notification and 
development procedures set forth in the 
VCAA are fully complied with and 
satisfied.  This includes written notice 
of the evidence, if any, the veteran is 
expected to provide in support of his 
claim for service connection for rosacea 
secondary to treatment for residuals of 
frostbite of the hands, with fungal 
dermatitis and fibroneuropathy, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim 
and apprise him of the type of evidence 
needed to substantiate this claim.  And 
in accordance with the Dingess/Hartman 
holding, this includes apprising him that 
a disability rating and effective date 
will be assigned if service connection is 
granted.  

2.  Schedule the veteran for an 
examination by a dermatologist.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be completed.  The 
examiner's report should set forth 
in detail all current complaints, 
clinical findings, and diagnoses 
concerning all current skin disorders.  
Request that the examiner provide an 
opinion as to (1) whether any current 
rosacea is a chronic disorder; (2) 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that any current rosacea is 
a result of treatment for the veteran's 
service-connected residuals of frostbite 
of the hands, with fungal dermatitis and 
fibroneuropathy; and (3) if the rosacea 
did not result from the treatment for the 
service-connected disability, whether it 
nonetheless was at least as likely as not 
aggravated by the treatment for the 
service-connected disability.  If the 
examiner determines that any current 
rosacea was aggravated by treatment for 
the service-connected disability, the 
examiner should, to the extent possible, 
indicate the degree to which the rosacea 
increased in severity due to the 
treatment.  All opinions should be 
supported by adequate rationale.  

3.  After ensuring completion of the 
requested development, again consider the 
veteran's claim, including the question 
of whether the rosacea was aggravated by 
a service-connected disability.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his accredited 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


